 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   TIMOTHY MAPP,                                      Case No.: 19-CV-927-CAB-JLB
13                                     Plaintiff,
                                                        ORDER ON MOTION FOR
14   v.                                                 JUDGMENT ON THE PLEADINGS
15   SAN DIEGO COUNTY,
                                     Defendant.         [Doc. No. 14]
16
17
18
19
20
21         This matter comes before the Court on Defendant’s Motion for Judgment on the
22   Pleadings. [Doc. No. 14.] Although Plaintiff has not opposed the motion, the Court deems
23   it suitable for determination on the papers submitted and without oral argument. See S.D.
24   Cal. CivLR 7.1(d)(1). For the reasons set forth below, Defendant’s unopposed motion for
25   judgment on the pleadings is granted.
26         I.    BACKGROUND
27         On May 17, 2019, Plaintiff Timothy Mapp, a non-prisoner proceeding pro se, filed
28   a complaint against Defendant San Diego County (“the County”). [Doc. No. 1.] The

                                                    1
                                                                              19-CV-927-CAB-JLB
 1   complaint appears to allege a single violation of 42 U.S.C. § 1983. [Id. at 6.1] According
 2   to the complaint, the “child support agency in San Diego county has instructed employment
 3   development department of California to withhold 25%” of Plaintiff’s unemployment and
 4   disability insurance payments since March 6, 2019. [Id.] Plaintiff alleges his “court
 5   ordered payment amount” for child support is $25.00, however, the employment
 6   development department, the child support agency, and the County, all have a policy to
 7   “disregard the orders of the court and the laws of the state.” [Id.] Therefore, Plaintiff
 8   alleges the County is “taking $711.00 a month over what the court has ordered and refuses
 9   to obey the orders of the court.”
10            On July 23, 2019, the County moved for judgment on the pleadings as to Plaintiff’s
11   complaint pursuant to Federal Rule of Civil Procedure 12(c). [Doc. No. 14.]
12            II.    REQUEST FOR JUDICIAL NOTICE
13            Federal Rule of Evidence 201 provides that “[t]he court may judicially notice a fact
14   that is not subject to reasonable dispute because it . . . is generally known within the trial
15   court’s territorial jurisdiction; or . . . can be accurately and readily determined from sources
16   whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b). “[U]nder Fed.
17   R. Evid. 201, a court may take judicial notice of ‘matters of public record.’” Lee v. City of
18   Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (quoting Mack v. South Bay Beer Distrib.,
19   798 F.2d 1279, 1282 (9th Cir. 1986)). Courts may take judicial notice of “proceedings in
20   other courts, both within and without the federal judicial system, if those proceedings have
21   a direct relation to matters at issue.” U.S. ex rel. Robinson Rancheria Citizens Council v.
22   Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citation and internal quotations omitted).
23            The County requests the Court take judicial notice of exhibits related to Plaintiff’s
24   pending state court action, several complaints filed by Plaintiff in both state and federal
25   court, and two unpublished opinions from the California Court of Appeals related to
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        2
                                                                                         19-CV-927-CAB-JLB
 1   Plaintiff’s prior appeals of his child support obligations. [Doc. No. 14-2.] Plaintiff has not
 2   opposed the County’s requests. Accordingly, the Court takes judicial notice of the
 3   County’s exhibits.
 4         III.   LEGAL STANDARDS
 5                A.      Motion for Judgment on the Pleadings
 6         Under Federal Rule of Civil Procedure 12(c), any party may move for judgment on
 7   the pleadings at any time after the pleadings are closed but within such time as not to delay
 8   the trial. FED. R. CIV. P. 12(c). A motion for judgment on the pleadings must be evaluated
 9   under the same standard applicable to motions to dismiss brought under Rule 12(b)(6). See
10   Enron Oil Trading & Trans. Co. v. Walbrook Ins. Co., Ltd., 132 F.3d 526, 529 (9th Cir.
11   1997). Thus, the standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell
12   Atl. Corp. v. Twombly, 550 U.S. 544 (2007) applies to a motion for judgment on the
13   pleadings. Lowden v. T–Mobile USA, Inc., 378 Fed. Appx. 693, 694 (9th Cir. 2010) (“To
14   survive a Federal Rule of Civil Procedure 12(c) motion, a plaintiff must allege ‘enough
15   facts to state a claim to relief that is plausible on its face’” (quoting Twombly, 550 U.S. at
16   544)). When deciding a motion for judgment on the pleadings, the Court assumes the
17   allegations in the complaint are true and construes them in the light most favorable to the
18   plaintiff. Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th Cir. 1994). A
19   judgment on the pleadings is appropriate when, even if all the allegations in the complaint
20   are true, the moving party is entitled to judgment as a matter of law. Milne ex rel. Coyne
21   v. Stephen Slesinger, Inc., 430 F.3d 1036, 1042 (9th Cir. 2005).
22                B.      Rule 12(b)(1)
23         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
24   Co. of Am., 511 U.S. 375, 377 (1994). As such, “[a] federal court is presumed to lack
25   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
26   v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). Without
27   subject matter jurisdiction, a federal court is without “power” to hear or adjudicate a claim.
28   See Leeson v. Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir. 2012)

                                                   3
                                                                                  19-CV-927-CAB-JLB
 1   (citing Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998)); Kokkonen,
 2   511 U.S. at 377. Pursuant to Rule 12(b)(1), a party may seek dismissal of an action for
 3   lack of subject matter jurisdiction “either on the face of the pleadings or by presenting
 4   extrinsic evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
 5   2003); see also White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).
 6         IV.    DISCUSSION
 7         The County contends Plaintiff’s complaint should be dismissed for lack of subject
 8   matter jurisdiction pursuant to the Rooker-Feldman doctrine and/or Younger abstention
 9   principles. [Doc. No. 14 at 11–15.] Additionally, the County contends that even if the
10   Court reaches the merits of Plaintiff’s complaint, it should be dismissed for failure to state
11   a claim upon which relief can be granted. [Id. at 16–22.]
12                A.     Rooker-Feldman Doctrine
13         Under the Rooker–Feldman doctrine, “a party losing in state court is barred from
14   seeking what in substance would be appellate review of the state judgment in a United
15   States District Court based on the losing party’s claim that the state judgment itself violates
16   the loser’s federal rights.” Johnson v. DeGrandy, 512 U.S. 997, 1005–06 (1994) (citing
17   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker
18   v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)). Review of state court decisions may only
19   be conducted in the United States Supreme Court. Feldman, 460 U.S. at 476 & 486;
20   Rooker, 263 U.S. at 416; see also 28 U.S.C. § 1257. The Rooker-Feldman jurisdictional
21   bar applies even if the complaint raises federal constitutional issues. Feldman, 460 U.S. at
22   486. More specifically, the bar applies if the challenge to the state court decision is brought
23   as a § 1983 civil rights action. See Branson v. Nott, 62F.3d 287, 291 (9th Cir. 1995).
24         “[A] federal district court dealing with a suit that is, in part, a forbidden de facto
25   appeal from a judicial decision of a state court must refuse to hear the forbidden appeal.
26   As part of that refusal, it must also refuse to decide any issue raised in the suit that is
27   ‘inextricably intertwined’ with an issue resolved by the state court in its judicial decision.”
28   Doe v. Mann, 415 F.3d 1038, 1043 (9th Cir. 2005) (quoting Noel v. Hall, 415 F.3d 1145,

                                                    4
                                                                                   19-CV-927-CAB-JLB
 1   1158 (9th Cir. 2003)). The Rooker–Feldman doctrine applies not only to final state court
 2   orders and judgments, but to interlocutory orders and non-final judgments issued by a state
 3   court as well. Doe & Assoc. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir.
 4   2001).
 5         Notwithstanding the foregoing, “for Rooker-Feldman to apply, a plaintiff must seek
 6   not only to set aside a state court judgment; he or she must also allege a legal error by the
 7   state court as the basis for that relief.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th
 8   Cir. 2004). “If, on the other hand, a federal plaintiff asserts as a legal wrong an allegedly
 9   illegal act or omission by an adverse party, Rooker–Feldman does not bar jurisdiction.”
10   Noel, 341 F.3d at 1164.
11         Here, Plaintiff is not arguing that any state court order was legally erroneous. Rather,
12   Plaintiff contends that the County’s actions with respect to the amount of money being
13   withheld from his disability and unemployment benefits for his child support obligations
14   are the legal wrongs that violated his constitutional rights. According to the complaint,
15   Plaintiff is not seeking to set aside any state court judgment or alleging a legal error by the
16   state court itself as his basis for relief. Therefore, Plaintiff is not making a forbidden de
17   facto appeal.
18         The County’s argument that Plaintiff could have appealed the family court’s arrears
19   decision in the pending state court action mischaracterizes Plaintiff’s allegations in this
20   case. It does not appear that Plaintiff is appealing the arrears decision or any other state
21   court order in his complaint. As the Ninth Circuit explained in Noel, “Only when there is
22   already a forbidden de facto appeal in federal court does the ‘inextricably intertwined’ test
23   come into play.” 341 F.3d at 1164. Accordingly, because Plaintiff has asserted an
24   “allegedly illegal act or omission by an adverse party, Rooker-Feldman does not bar
25   jurisdiction” in this case. Noel, 341 F.3d at 1164.
26                   B.   Younger Abstention
27         Although Plaintiff’s claim is not barred under the Rooker-Feldman doctrine, the
28   Court concludes that it must abstain from hearing this case under the Younger abstention

                                                    5
                                                                                   19-CV-927-CAB-JLB
 1   principles. See Younger v. Harris, 401 U.S. 37 (1971).
 2         “The Supreme Court in Younger ‘espouse[d] a strong federal policy against federal-
 3   court interference with pending state judicial proceedings.’” H.C. ex rel. Gordon v.
 4   Koppel, 203 F.3d 610, 613 (9th Cir. 2000) (citing Middlesex Cnty. Ethics Comm. v. Garden
 5   State Bar Ass’n, 457 U.S. 423, 431 (1982)). “Absent extraordinary circumstances, Younger
 6   abstention is required if the state proceedings are (1) ongoing, (2) implicate important state
 7   interests, and (3) provide the plaintiff with an adequate opportunity to litigate federal
 8   claims.” Id. (citing San Remo Hotel v. City of S.F., 145 F.3d 1095, 1103 (9th Cir. 1998)).
 9   Younger abstention applies not only where a federal action would interfere with a state
10   criminal proceeding, but also “to federal cases that would interfere with state civil cases
11   and state administrative proceedings.” San Jose Silicon Valley Chamber of Commerce
12   Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1091-92 (9th Cir. 2008) (citing
13   Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 627 (1986)).
14         First, both Plaintiff and the County have indicated that state court proceedings have
15   been continuously ongoing with respect to Plaintiff’s child support judgment. [Doc. No.
16   1-2 at 6; Doc. No. 14-2 at 8–12.] Therefore, because Plaintiff’s claim at its core arises out
17   of the County’s efforts to enforce Plaintiff’s child support obligations in an ongoing state
18   court proceeding, the first prong is satisfied.
19         The second prong that important state interests are implicated is satisfied because
20   “[f]amily relations are a traditional area of state concern.” Koppel, 203 F.3d at 613 (quoting
21   Moore v. Sims, 442 U.S. 415, 435 (1979)). “This is a particularly appropriate admonition
22   in the field of domestic relations, over which federal courts have no general jurisdiction,
23   and in which the state courts have a special expertise and experience.” Id. (internal citation
24   omitted). Furthermore, “a state has a vital interest in protecting the ‘authority of the judicial
25   system, so that its orders and judgments are not rendered nugatory.’” Id. (quoting Juidice
26   v. Vail, 430 U.S. 327, 336 n.12 (1977)).
27         Lastly, the third prong is satisfied because state court provides Plaintiff with an
28   adequate forum to litigate his constitutional claim. In fact, the record reflects that Plaintiff

                                                       6
                                                                                    19-CV-927-CAB-JLB
 1   has previously filed several claims related to his child support obligations in state court.
 2   [Doc. No. 14-2 at 38–53, 62–70.] Therefore, Plaintiff has an adequate opportunity to
 3   litigate his federal claims. See Tafflin v. Levitt, 493 U.S. 455, 458 (1990) (“[W]e have
 4   consistently held that state courts have inherent authority, and are thus presumptively
 5   competent, to adjudicate claims arising under the laws of the United States.”)
 6         The Court determines that Younger abstention is appropriate in this due process
 7   challenge under section 1983 in light of the ongoing state child support proceedings. In
 8   cases where damages are sought and Younger applies, the Ninth Circuit Court of Appeals
 9   has stated that a stay, rather than dismissal is generally warranted. See Gilbertson v.
10   Albright, 381 F.3d 965, 975 (9th Cir. 2004). However, in Gilbertson, the Court of Appeals
11   stated, “We do not foreclose the possibility of a unique case where damages are sought and
12   Younger principles apply but dismissal is indicated for some other reason. A damages
13   claim that is plainly frivolous, for example, might not save an action.” Id. at 982 n.18.
14   Here, it is not clear what relief Plaintiff is seeking in his complaint. Even if Plaintiff is
15   seeking damages, the Court finds that this case presents a situation where dismissal is
16   proper. However, in an effort to afford Plaintiff the opportunity to litigate in state court if
17   he so chooses, the Court abstains from reaching the merits of Plaintiff’s claim and
18   dismisses the complaint without leave to amend.
19
20
21
22
23
24
25
26
27
28

                                                    7
                                                                                   19-CV-927-CAB-JLB
 1          V.      CONCLUSION
 2          For the reasons set forth above, the Court GRANTS the County’s unopposed motion
 3   for judgment on the pleadings and DISMISSES Plaintiff’s complaint without leave to
 4   amend.2 The Clerk of Court shall close this case and enter judgment accordingly.
 5          It is SO ORDERED.
 6   Dated: August 20, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2
       “Dismissals for lack of jurisdiction ‘should be . . . without prejudice so that a plaintiff may reassert his
     claims in a competent court.’” Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999)
28   (quoting Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988)).

                                                           8
                                                                                               19-CV-927-CAB-JLB
